Title: To Thomas Jefferson from Thomas Nelson, 4 January 1781
From: Nelson, Thomas
To: Jefferson, Thomas



Sir
Byrds Tavern Jany 4th 17818 o’Clock PM

On my Way here this Evening I received Information that the Enemy had landed their whole Force at Westover, and were marching for Richmond. I have ordered the whole Strength of King Wm., King & Queen, and Gloucester, to rendezvous at Bacon’s Ordinary 6 Miles above New Kent Court House, whence I shall march them as will appear best for the Service. The whole Militia of New Kent are now turning out. I am with the greatest Respect, Sir, Your Mo: Obedt. & hble Servt.,

Thos Nelson Jr


Col. Innes is with me, and is without a Commission. Col. Griffin is also in this Neighbourhood. His Colonels Commission from Congress was dated the 26. June 1776.

